NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CELSIS IN VITRO, INC.,
Plain,tiff-Appello:nt,
V.
CELLZDIRECT, INC. AND INVITROGEN
CORPORATION,
Defendants-Appellees.
2011-1337 `
Appeal from the United States District Court for the
Northern District of Illinois in case no. 10-CV-4053,
Senior Judge Milton I. Shadur.
ON MOTION
ORDER
Celsis in Vitro, Inc. moves to expedite the appeal, in-
cluding the briefing schedule and oral argument
Celsis filed its brief early, thereby self-expediting the
case Celsis has not shown that the time for CellzDirect,
lnc. and Invitrogen Corporation to file their brief should
be shortened. Ce1lzDirect, Inc. and InVitrogen Corpora-
tion should not anticipate any extensions of time to file

CELSIS IN VITRO V. CELLZDlRECT 2
their brief. The case will be placed on the next available
oral argument calendar after the briefing is comp1eted,
which is the usual course, and thus no motion is neces-
sary to obtain that relief.
Accordingly,
IT ls ORDERED THAT:
The motion is denied.
FOR THE COURT
JUN 2 4 2511 /S/ Jan H@rba1y
Date J an Horbaly `
Clerk
cc: Rip Finst, Esq.
Jordan A. Sigale, Esq. `
324 u.s. conf i)'F1ii=)FeALs ron
`l'HE FEDERA1_ C|RCUlT
.1uN 24 2011
JAN HORBAL¥
CLERK